 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   ANDREA J.,

 9                               Plaintiff,                    Case No. C19-1143-MLP

10           v.                                                ORDER GRANTING MOTION TO
                                                               DISMISS WITH PREJUDICE
11   COMMISSIONER OF SOCIAL SECURITY,

12                               Defendant.

13

14           This matter comes before the Court upon Plaintiff’s motion to dismiss this action, as well

15   as a declaration from Plaintiff explaining that she has decided to no longer pursue her application

16   for disability benefits. (Dkt. # 6; Dkt. # 6-2.) Plaintiff asserts that “I understand that by filing this

17   motion to dismiss, the decision of the Administrative Law Judge, that I am not disabled is the

18   final decision in this case.” (Dkt. # 6-2.)

19           Based upon the Court’s review of Plaintiff’s motion and accompanying documents, the

20   Court GRANTS Plaintiff’s motion and dismisses this action with prejudice.

21           Dated this 5th day of November, 2019.


                                                             A
22

23                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge


     ORDER GRANTING MOTION TO DISMISS
     WITH PREJUDICE - 1
